FILE COPY




                                 No. 07-14-00311-CV

In re Danny Shead, Relator                 §      Original Proceeding
                                           §
                                           §      September 9, 2014

                                           §
                                                  Opinion Per Curiam
                                           §



                                   JUDGMENT


      Pursuant to the opinion of this Court dated September 9, 2014, it is ordered,

adjudged and decreed that relator’s petition for writ of mandamus is hereby denied.

                                         oOo